Citation Nr: 0621965	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  99-06 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to accrued benefits for special monthly 
compensation due to the need for aid and attendance of the 
veteran.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from August 1943 to November 
1945.  The veteran died on April [redacted], 1998.  The appellant is 
his surviving spouse.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey.  In this decision, the RO denied entitlement to 
accrued benefits for special monthly compensation (SMC) due 
to the veteran's need for aid and attendance (A&A).

Previously appealed to the Board was the issue of entitlement 
to service connection for the cause of the veteran's death.  
The issues on appeal were remanded by the Board in December 
2003 for development of the evidence.  During this period, 
the Agency of Original Jurisdiction (AOJ) issued a rating 
decision in December 2005 that granted service connection for 
the cause of the veteran's death.  The AOJ informed the 
appellant that this decision was a total grant of all 
benefits sought on appeal regarding this issue.  The 
appellant has not contested or disagreed with this 
determination.  The Board agrees with the AOJ that its 
December 2005 decision granted all benefits on appeal 
regarding the issue of service connection for the cause of 
the veteran's death.  Therefore, this issue is no longer in 
appellant status.

The appellant testified before a Veterans Law Judge (VLJ) 
from the Board in September 2002.  The VLJ that conducted 
this hearing will make the final determination in this case.  
See 38 U.S.C.A. §§ 7102(a), 7107(c) (West 2002).


FINDING OF FACT

The evidence establishes that the veteran was not so helpless 
as to need regular A&A.


CONCLUSION OF LAW

The appellant is not entitled to accrued benefits based on 
special monthly compensation due to the need for aid and 
attendance of the veteran.  38 U.S.C.A. § 1114(l), 5121 (West 
2002); 38 C.F.R. § 3.351(b)(3), 3.352(a), 3.1000 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) introduced several 
fundamental changes into the VA adjudication process.  It 
eliminated the requirement under the old 38 U.S.C.A. § 
5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked. 

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 

VA satisfied this duty by means of letters to the appellant 
issued in February 2001 and January 2004.  By means of these 
letters, the appellant was told of the requirements to 
establish entitlement to accrued benefits for SMC due to the 
need for A&A of the veteran.  She was advised of her and VA's 
respective duties and asked to submit information and/or 
evidence pertaining to the claim to the RO.  The RO initially 
denied these claims by rating decision of July 1998.  The 
VCAA notification in this case was issued after this initial 
adverse decision.  However, this procedure was corrected by 
the Board remand of December 2003 and the AOJ's 
readjudication this claim in the subsequent Supplemental 
Statement of the Case (SSOC) of December 2005.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).

The U. S. Court of Appeals for Veterans Claims (Court) held 
in Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006), that all 
sections of VA's notice letter should be construed in 
connection with each other to determine whether the document, 
read as a whole, addresses all aspects of the requisite 
notice under the provisions of the VCAA and the notice letter 
must be read in the context of prior relatively 
contemporaneous communications to the appellant from the 
agency of original jurisdiction (AOJ).  In addition, a 
complying notice need not necessarily use the exact language 
of the controlling statute or regulation specifying VA's 
notice obligations, so long as that notice properly conveys 
to a claimant the essence of the regulation.  Id. at 124-28.  
Based on a review of the notification provided the appellant 
in this case and the above analysis, the Board finds that VA 
notification was in substantial compliance with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(l) as these documents, read as a whole, fulfilled 
the essential purposes of the VCAA.  Id. at 130.

VA must make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's service records have been obtained and incorporated 
into the claims file.  The appellant has also identified 
private treatment of the veteran, primarily in assisted 
living and nursing facilities since 1991.  The Board 
specifically instructed the AOJ to obtain these records in 
its remand of December 2003.  The AOJ contacted the private 
facilities for which the appellant had provided release 
statements.  However, not all of these facilities responded 
or were able to provide the identified records.  The 
appellant was notified of this fact in a letter issued to her 
in July 2004 and in the SSOC issued in December 2005.  The 
Board finds that this notification is sufficient for VCAA 
purposes.  See 38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e).  The Board also finds that based on the lack of 
responsiveness of the identified facilities, further 
development of this evidence would be futile.  38 U.S.C.A. 
§ 5103A(b); 38 C.F.R. § 3.159(c)(1).  Therefore, further 
development of the treatment records is not warranted.  
Regardless, accrued benefits are based upon the evidence of 
record at time of death.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  However, since 
accrued benefits are based upon the evidence of record at 
time of death, obtaining additional opinions would not be 
constructive.

The appellant was offered the opportunity to present oral 
testimony at a hearing before both the AOJ and the Board.  
Such hearings were held in July 1999 and September 2002, 
respectively.  Transcripts of these hearings have been 
associated with the claims file.  Based on the above 
analysis, the Board concludes that all pertinent evidence 
(reasonably obtainable) regarding the issue decided below has 
been obtained and incorporated into the claims file. 

As noted above, this issue was remanded to the AOJ in 
December 2003 with instructions for the AOJ to request 
treatment records and obtain a VA medical opinion.  As noted 
above, the AOJ has completed these actions.  The Board finds 
that the AOJ has fully complied with its remand instructions 
and these instructions do not provide any basis for 
additional development.  See Stegall v. West, 11 Vet. App. 
268 (1998).  The Board also notes that although there had 
been development, such was primarily related to another issue 
(which resulted in the grant of the benefit sought).  As 
noted earlier, the accrued issue has evidentiary 
restrictions. 

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is applicable 
when evaluating VA's compliance with the VCAA).  Of course, 
an error is not harmless when it "reasonably affected the 
outcome of the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); see also Mayfield, supra.  As all 
pertinent evidence obtainable by VA has been associated with 
the claims file, the Board finds that the duty to assist has 
been fulfilled and any error in the duty to notify would in 
no way change the outcome of the below decision.  The 
notification provided to the appellant discussed above 
provided was sufficient information for a reasonable person 
to understand what information and evidence was needed to 
substantiate the claim on appeal.  In this regard, while 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim. 38 
U.S.C.A. § 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on her behalf and availed herself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


Accrued Benefits for SMC due to the need of A&A.

According to the provisions of 38 U.S.C.A. § 1114(l), if a 
veteran, as the result of service-connected disability, is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, he or she shall be paid an 
additional amount of compensation (special monthly 
compensation) due to the need for A&A.

Periodic monetary benefits under laws administered by the 
Secretary to which an individual was entitled at death under 
existing ratings or decisions or those based on evidence in 
the file at date of death (accrued benefits) and due and 
unpaid, shall, upon the death of such individual be paid to 
the veteran's surviving spouse or as reimbursement to a 
person who bore the expense of the veteran's last sickness or 
burial.  38 U.S.C.A. § 5121(a).  Applications for accrued 
benefits must be filed within one year after the date of 
death.  38 U.S.C.A. § 5121(c).

The following will be accorded consideration in determining 
the need for regular aid and attendance: an inability of 
claimant to dress or undress himself (herself), or to keep 
himself (herself) ordinarily clean and presentable; frequent 
need of adjustment of any special prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid; inability of claimant to feed 
himself (herself) through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the claimant from hazards or dangers incident to his 
or her daily environment.  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made.  The particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his or her condition 
as a whole.  It is only necessary that the evidence establish 
that the veteran is so helpless as to need regular aid and 
attendance, not that there be a constant need.  
Determinations that the veteran is so helpless, as to be in 
need of regular aid and attendance will not be based solely 
upon an opinion that the claimant's condition is such as 
would require him or her to be in bed.  They must be based on 
the actual requirement of personal assistance from others.  
38 C.F.R. § 3.352(a). 

By rating decision of July 1998, the RO granted an increased 
evaluation for the veteran's service-connected post-traumatic 
stress disorder (PTSD) which was rated as 100 percent 
disabling.  In a rating decision of September 1999, the AOJ 
determined that the appellant was entitled to accrued 
benefits for SMC due to the veteran being housebound because 
of his service-connected disabilities, for the period from 
April 1996 until his death in April 1998.  See 38 U.S.C.A. 
§ 1114(s).  

The appellant has contended that the veteran's PTSD resulted 
in such a psychiatric incapacity that he required constant 
aid and attendance.  At her hearings, the appellant indicated 
that the veteran had been placed in assisted living and 
nursing facilities in 1991 because she felt he needed around 
the clock care.  She revealed that he was preoccupied by his 
wartime experiences and had nightmares about these 
experiences.  The appellant reported that the veteran had 
become violent toward her.  He had also suffered multiple 
strokes by 1991 that she attributed to his PTSD.  He was 
extremely nervous and refused to leave their home.  He also 
refused to seek treatment for his PTSD and other ailments.  
At her hearing in July 1999, the appellant testified that the 
veteran did not wear braces or need any other ambulatory aid.  
She also acknowledged that the veteran could dress himself 
and could take care of his basic needs.  The facility would 
prepare his meals as part of its care.  She acknowledged that 
the veteran was able to physically leave the assisted living 
facility, but he chose not to.  She testified that she had 
placed the veteran in the assisted living/nursing facilities 
after 1991 because she could not handle the veteran and his 
abusive nature.  At the September 2002 Board hearing, the 
appellant claimed the veteran had balance problems and could 
not effectively walk.  She reported that these balance 
problems had led to the veteran falling down a set of stairs 
on one occasion.  

Letters from a private physician dated in February and March 
1991 indicated that the veteran was a chronic alcoholic that 
had fallen in February 1991.  This fall resulted in a non-
displaced Colles' fracture that required a cast.  X-rays 
revealed a good alignment of the fracture after casting.

An emergency room record of March 1991 noted that the veteran 
was seen after falling down the night before.  He reported to 
have trouble bearing his weight after the fall.  The 
impressions were abductor tendon contusion and to rule out 
occult hip fracture.  A letter from a private physician dated 
in June 1991 noted that the veteran was admitted to the 
hospital after this fall for observation.  X-rays and a bone 
scan had ruled out the existence of any fracture.  It was 
noted that the veteran had a known history of alcohol 
consumption and had poor compliance with his physical therapy 
while hospitalized.  The final diagnosis was sprain of the 
adductor muscles of the right hip.

A VA psychiatric examination of July 1991 found the veteran 
to be alert and oriented.  There were no organic signs 
present.  Memory and concentration were intact.  His affect 
was intense and his mood was depressed.  He was anxious and 
also showed paranoid persecutory ideation.  There were no 
ideas of reference.  His insight was poor and his judgment 
was compromised under stress.  The veteran was irritable and 
at times hostile.  The diagnosis was severe major depression, 
although the veteran was found to be competent.

A letter from a private physician dated in July 1992 noted 
that the veteran had a long history of alcohol dependence.  
Psychiatric evaluation had revealed that the veteran had 
progressive memory loss over a period of several years and 
was now confined to an extended care facility.  The 
provisional diagnosis was Wernicke-Korsakoff Syndrome.  

A VA psychiatric examination of May 1995 noted that the 
veteran slouched and was somewhat frail and perplexed.  He 
was clean and neat in appearance.  Although ambulatory, his 
movements were slow and rigid.  His speech was slow and 
pressured.  The veteran was cooperative, but his mood was 
neutral with a restricted affect.  Perceptional and thought 
disturbances were denied.  Thought processes were limited and 
the veteran was preoccupied with his lack of memory.  The 
veteran was oriented.  His concentration, recent and remote 
memory, and impulse control were found to be poor.  His 
judgment and insight were severely limited.  The examiner 
found that the veteran could dress and clean himself with 
some supervision, but required continuous care.  He could not 
prepare his own meals or otherwise live independently.  He 
could not take care of his finances.  The diagnoses were 
chronic PTSD, and dementia of the Alzheimer's type with 
depressed mood.

In a letter dated in September 1995, the appellant reported 
that the veteran was a very responsible person.  While he 
lived at an extended care facility, she reported that he was 
still able to take care of his personal needs.  She indicated 
that he continued to be able to do crossword puzzles and 
watched television.  The appellant reported that she gave him 
an allowance of $100.00 from time to time and the veteran was 
able to manage his own expenses for cigarettes, candy, 
haircuts, etc.  He was also responsible for ringing a bell to 
note the time for lunch at the facility, and did this task 
everyday.  She reported that there had not been any change in 
his condition since entering the facility and that the 
veteran worked well in this sheltered environment, which she 
felt had stabilized his condition.  At the end of this letter 
was a note form the facility administrator that indicated he 
saw the veteran on a daily basis and the appellant's comments 
were correct.  However, in subsequent contentions to VA after 
she had filed her claim for SMC, the appellant commented that 
the veteran had been placed in this facility because he was a 
danger to himself and others.

A VA field examination report was prepared in November 1995.  
It was noted that the veteran lived in an extended care 
facility.  Due to the veteran's increased psychiatric 
symptoms and him becoming more abusive to his spouse, both 
parties agreed to have him placed in the facility.  It was 
noted that the veteran was fully ambulatory and conversant.  
When the examiner arrived, the veteran was working a 
crossword puzzle.  The veteran was fully located to his 
place, and moderately located to place and events.  The 
veteran was clean, well-nourished, and well cared for.  He 
was responsive in a rational way, but his conversations 
sometimes became confused and he exhibited some 
forgetfulness.  He was very pleasant, friendly, cooperative, 
and easy to converse with.  The veteran retained the capacity 
to read, write, and count.  He knew the denominations of 
money and the value of money.  He could make change and 
complete transactions.  However, during "episodic attacks" 
he could not be trusted with his funds.  His capacity was 
found to be impaired.

A VA psychiatric evaluation was given to the veteran in March 
1996.  He reported a history of fatigue, anxiety, and 
depression that had existed since his wartime service in 
World War II.  Beginning in the late 1980s the veteran 
threatened suicide and became physically abusive when 
agitated.  He also had several mini-strokes in 1991.  He had 
been a heavy abuser of alcohol in the past.  The veteran 
reported that he was able to do crossword puzzles, play games 
with residents of his care facility, watch television, go for 
an occasional walk, and dress and shave himself.  His meals 
were prepared by the staff at the facility.  His money was 
managed by his spouse.  On examination, the veteran was 
oriented to the month, year, and day of the week, but did not 
know the date.  He also did not know the town he lived in.  
The veteran was able to do serial 7's, remember two out of 
three items after three minutes, and was able to remember the 
past two presidents.  However, the examiner found that the 
veteran showed definite deficits in short term memory.  The 
veteran reported that he became depressed over getting old 
and losing his memory.  It was noted that the veteran related 
well to the examiner, appeared neat with his hair combed, and 
had good hygiene.  The veteran was cooperative and showed a 
sense of humor.  The diagnoses were vascular dementia with 
depressed mood, alcohol induced persisting dementia, chronic 
PTSD, and a depressive disorder.  The examiner commented that 
while the veteran's acquired psychiatric disorder had its 
inception during active service, his poor memory was most 
likely due to his current dementia.  

A VA psychiatric examination of May 1997 noted that the 
veteran's reliability was fair to poor and that recent and 
remote memory deficits were evident.  The interview was 
conducted at the extended care facility that the veteran 
stayed in.  He reported symptoms of nightmares, feelings of 
guilt and sadness, social isolation, and alcohol abuse.  The 
veteran rarely agreed to leave the extended care facility, 
except to go to doctor's appointments.  The veteran 
reportedly fell down in 1991 due to a blackout and his 
history of blackouts was associated with his heavy use of 
alcohol.  However, its was reported that the veteran had two 
additional falls at his extended care facility in 1996.  On 
examination, the veteran was very neatly and meticulously 
groomed and well-dressed.  He was pleasant, cooperative, and 
responsive to the interview questions.  He was calm, soft-
spoken, and displayed a sense of humor.  However, he did show 
quick anger and irritability with his spouse who participated 
in the interview.  His speech was fluent and normal.  He was 
oriented to person, place, and year; but not to the season or 
date.  The veteran could not recall the dates of his 
marriage, ages of his children, or his former employer.  He 
could do serial 7's, but was unable to recall three objects 
after a few minutes.  The examiner found that the veteran had 
difficulty in both recent and remote memory function.  He 
denied suicidal and homicidal ideation.  He also denied 
hallucinations, and paranoid ideation and delusional thinking 
were neither expressed nor elicited.  There was no evidence 
of thought disorder or psychosis.  His focus and 
concentration were fairly good.  His affect seemed blunted 
and his mood was euthymic to mildly dysphoric.  He denied any 
current feelings of depression.  His insight was from limited 
to fair and his judgment was fair.  He appeared to be in 
denial of his history of alcohol abuse and tended to minimize 
or deny his problems.  Psychological testing suggested the 
existence of organic impairment.  Regarding his current 
functioning, the veteran reported that he was able to dress 
and toilet himself.  He maintained a neat and organized room.  
He noted that he did crossword puzzles, watched television, 
and spoke to the other residents of the facility.  It was 
noted that his spouse handled his money, and the veteran 
indicated that he preferred this.  The diagnoses were chronic 
PTSD, alcohol induced persisting dementia secondary to PTSD, 
and a possible history of cerebrovascular attacks.  

A VA medical opinion was obtained in January 1998.  This 
reviewer indicated that because the veteran did not have 
symptoms of deteriorating memory, language, "ADL's," and 
cognitive functions, it was less likely that his dementia was 
the result of Alzheimer's disease.  Based on the documented 
history of alcohol abuse and stroke, the reviewer found it 
more likely that the dementia was related to these causes.  
It was also opined that the veteran's alcohol abuse and 
resulting dementia were secondary to PTSD symptoms.

The veteran's death certificate indicated that he died in 
April 1998 due to a massive cerebrovascular accident, sepsis, 
possible pneumonia, and dehydration.  A VA medical opinion of 
October 2005 found the veteran's massive cerebrovascular 
accident was related to his PTSD.  It was noted that the PTSD 
caused a state of constant hyperarousal and this increased 
sympathetic activity that led to a hastening of the 
atherosclerotic process and cerebrovascular accident.

Based on the evidence above, in connection with the criteria 
for A&A at 38 C.F.R. § 3.352, the Board finds that the 
evidence does not support the award of SMC for A&A.  The 
medical and field examinations have consistently found the 
veteran clean and presentable.  While the veteran lived in an 
extended care facility from 1991 until his death in 1998, 
there is no evidence that employees of the facility were 
doing the veteran's grooming, dressing, feeding, or helping 
him attend to the wants of nature.  The VA examiner in May 
1995 appeared to find that the veteran was incapable of many 
of these acts.  However, this examination appears to have 
been done outside of the care facility.  Both the VA field 
examination of November 1995 and the VA psychiatric 
examination of May 1997, that were conducted on the premises 
of the facility, indicated that the veteran could perform 
these tasks.  The Board finds these latter opinions more 
probative of the veteran's daily functional ability then the 
May 1995 opinion as they not only included an interview with 
the veteran but an actual inspection of his living 
conditions.

There is no evidence that the veteran used a prosthetic or 
orthopedic appliance, or had loss of coordination of the 
upper extremities or extreme weakness.  The appellant has 
testified that the veteran had balance problems that caused 
him to fall in 1991.  However, this evidence is not supported 
by the contemporaneous medical reports that attributed the 
veteran's falls to alcohol induced blackouts.  (This evidence 
post-dates death and is noted but may not serve as a basis 
for a grant.)  The only evidence that noted any type of 
abnormality with ambulation was the May 1995 examination that 
noted his ambulation was slow and rigid.  However, subsequent 
examinations found the veteran fully ambulatory.  Regardless, 
the May 1995 findings do not establish significant problems 
with ambulation or balance.  In addition, the appellant's own 
contemporaneous statement of September 1995 indicates that 
the veteran retained significant functional ability while 
staying at the care facility.  See Madden v. Gober, 125 F.3d 
1477, 1480-81 (Fed. Cir. 1997) (An appellant's claims can be 
contradicted by her contemporaneous medical history and 
complaints.)

The evidence, especially the contemporaneous evidence during 
the veteran's stay at the care facility, shows that the 
veteran retained significant functional ability.  However, 
the documentation does not rise to the level of requiring 
"personal assistance from others" to dress, groom, clean, 
feed, attend to the wants of nature, or protect himself from 
the hazards and dangers of daily life.  While the appellant 
appears to claim that the facility provided such personal 
assistance, her own contemporaneous statements (primarily the 
letter of September 1995) contradict this claim.  In 
addition, she acknowledged at the hearing in July 1999 that 
the veteran could dress himself, take care of his basic 
needs, and was ambulatory.  

Based on the above evidence (existing at time of death to 
include those records in constructive possession of VA) and 
analysis, the preponderance of the evidence is against the 
claim for accrued benefits for SMC due to the need for A&A 
and the doctrine of reasonable doubt is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. 
§ 5107.  


ORDER

Entitlement to accrued benefits for special monthly 
compensation due to the veteran's need for aid and attendance 
is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


